UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4098


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALLEN PATTERSON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cr-00304-RDB-1)


Submitted:   July 29, 2011                 Decided:   August 11, 2011


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Gary A. Ticknor, Elkridge, Maryland, for Appellant.         Jonathan
Biran, Assistant United States Attorney, Baltimore,        Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant to a written plea agreement, Allen Patterson

pled guilty to one count of possession of a firearm by a felon,

in violation of 18 U.S.C. § 922(g)(1) (2006).                        Consistent with

his   plea    agreement    and    Fed.    R.    Crim.     P.    11(c)(1)(C),         the

district      court   sentenced          Patterson      to      180      months      of

imprisonment, the statutory mandatory minimum term.                      Patterson’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting that there are no meritorious grounds for

appeal,    but   questioning     whether      the   district         court   erred   in

denying      Patterson’s   motion        to    withdraw        his     guilty     plea,

designating him an armed career criminal, and denying his motion

to suppress evidence.            Patterson filed a pro se supplemental

brief questioning the validity of his guilty plea and asserting

ineffective assistance of trial counsel.                The Government filed a

motion to dismiss as to sentence, asserting this court lacks

jurisdiction to review Patterson’s sentence.

             We first address the Government’s motion to dismiss.

The statute governing our review of a sentence, 18 U.S.C. § 3742

(2006), states that where a plea agreement includes a specific

sentence under Fed. R. Crim. P. 11(e)(1)(C), 1 “a defendant may

      1
       Rule 11(e)(1)(C) was redesignated as Rule 11(c)(1)(C) in
the 2002 amendments to Rule 11, but a corresponding change was
not made in § 3742(c).


                                          2
not   file       a     notice       of   appeal   under    paragraph      (3)   or   (4)    of

subsection (a) unless the sentence imposed is greater than the

sentence set forth in such agreement.”                        18 U.S.C. § 3742(c)(1). 2

Thus, as the Tenth Circuit noted, “[a] defendant receiving a

sentence under a Rule 11(e)(1)(C) plea agreement may appeal only

when his sentence was imposed in violation of law or was imposed

as    a       result    of     an    incorrect        application   of    the     sentencing

[G]uidelines.”               United      States    v.    Sanchez,   146    F.3d    796,    797

(10th         Cir.     1998)       (internal      quotation    marks      and     alteration

omitted); see United States v. Littlefield, 105 F.3d 527, 527-28

(9th Cir. 1997) (addressing parameters of § 3742(c)(1)).

                 Here,       the     district      court     imposed      the     negotiated

sentence in compliance with both the Rule 11(c)(1)(C) agreement

and   the       statutorily          mandated     minimum     sentence     applicable      to

Patterson.             18 U.S.C. § 924(e)(1) (2006).                   Additionally, the

sentence is not the result of an incorrect application of the

Guidelines.            A sentence imposed pursuant to a Rule 11(c)(1)(C)

plea agreement is contractual in nature and not based on the

Guidelines.            United States v. Cieslowski, 410 F.3d 353, 364 (7th

Cir. 2005) (“A sentence imposed under a Rule 11(c)(1)(C) plea


          2
       18 U.S.C. § 3742(a)(3) and (4) allow appeal of a sentence
greater than the Guidelines range, or a sentence for an offense
that does not have a Guidelines range and is plainly
unreasonable.



                                                  3
arises        directly       from     the     agreement        itself,     not       from   the

Guidelines.”).

               Because       § 3742(c)        bars    review     of   sentences        imposed

pursuant to a Rule 11(c)(1)(C) plea agreement and none of the

exceptions          apply,    we    lack    jurisdiction        to    review     Patterson’s

sentence.           Accordingly,       we     grant    the     Government’s       motion     to

dismiss as to the appeal of Patterson’s sentence.

               Patterson’s          counsel    next     contends      that     the    district

court erred in denying Patterson’s motion to withdraw his guilty

plea.         However,       because    Patterson       withdrew       that     motion,     the

district court never ruled on it, and the issue is not properly

before us on appeal.

               Counsel also contends that the district court erred in

denying the motion to suppress.                        This issue is foreclosed by

Patterson’s guilty plea.                   “’When a defendant pleads guilty, he

waives        all     nonjurisdictional              defects     in      the     proceedings

conducted prior to the entry of the plea.’”                              United States v.

Moussaoui, 591 F.3d 263, 279 (4th Cir. 2010) (quoting United

States v. Bundy, 392 F.3d 641, 644 (4th Cir. 2004)).                              Therefore,

this claim entitles Patterson to no relief.

               As to Patterson’s pro se claims, the record reveals

that     he     entered       his     plea     knowingly        and    voluntarily,         and

according to the dictates of Fed. R. Crim. P. 11.                              Rule 11 “does

not require a district court to inform a defendant that, by

                                                4
pleading      guilty,        he    is        waiving       his        right   to    appeal      any

antecedent         rulings        or     constitutional               violations.”            United

States v. White, 366 F.3d 291, 299 n.6 (4th Cir. 2004) (internal

quotation marks and alterations omitted).

              Patterson also argues that counsel was ineffective in

failing    to      inform     him       that       his    guilty       plea    foreclosed       any

appellate challenge to the motion to suppress ruling.                                   Claims of

ineffective assistance of counsel generally are not cognizable

on   direct     appeal       unless          the   record        conclusively       establishes

counsel’s “objectively unreasonable performance” and resulting

prejudice.         United States v. Benton, 523 F.3d 424, 435 (4th Cir.

2008).        To    allow     for        adequate        development          of   the       record,

ineffective        assistance          claims      should       be     pursued     in    a    motion

filed pursuant to 28 U.S.C.A. § 2255 (West Supp. 2011).                                       United

States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                                      The

record    before      us    does        not    conclusively           establish     ineffective

assistance of Patterson’s trial counsel.

              Accordingly,             we     affirm      Patterson’s         conviction        and

dismiss the appeal of his sentence.                         This court requires counsel

to inform Patterson in writing of his right to petition the

Supreme    Court      of    the        United      States       for    further     review.        If

Patterson     requests        that          counsel      file    a     petition    but       counsel

believes such a petition would be frivolous, counsel may motion

this court for leave to withdraw from representation.                                    Counsel’s

                                                   5
motion must state that counsel served a copy of the motion on

Patterson.     We dispense with oral argument because the materials

before   the   court   adequately   presented   the   facts   and   legal

contentions and argument would not aid the decisional process.



                                                      AFFIRMED IN PART;
                                                      DISMISSED IN PART




                                    6